232 Ga. 545 (1974)
207 S.E.2d 509
VAUGHAN
v.
DUKE et al.
28913.
Supreme Court of Georgia.
Argued June 10, 1974.
Decided July 16, 1974.
Albert B. Wallace, William R. L. Latson, for appellant.
Furman Smith, Jr., for appellees.
UNDERCOFLER, Justice.
This appeal is from a temporary injunction which restrains the use of property under a rezoning ordinance which was approved by the Board of County Commissioners. The trial court based its order upon a finding that the public hearing required by the zoning ordinance was invalid because it was attended by only one qualified member of the board.
The board consists of three members. One member was disqualified because of his interest in the subject property. He did not participate in the discussions nor vote upon the rezoning application. However, he was present at the public hearing on November 15, 1972. Of the two qualified members only one was present at the *546 hearing. After the hearing, action on the application was deferred. Thereafter, at a later meeting on December 13, 1972, and without further hearing, the two qualified members of the board approved the application. Held:
The ordinance here requires a public hearing by the Board of Commissioners before the adoption of any proposed zoning amendment. Such public hearing is official business of the board. The law applicable at the time of this public hearing provided: "Two members of the board shall constitute a quorum for the conducting of business . . ." Ga. L. 1968, p. 2580. In our opinion the quorum must be comprised of qualified members. Accordingly, the public hearing on the rezoning application here was invalid because it was held by only one qualified member of the board. Until there is a public hearing the property may not be rezoned.
Judgment affirmed. All the Justices concur.